Case 1:19-cv-20526-DPG Document 4 Entered on FLSD Docket 02/11/2019 Page 1 of 1
1344 <Rev- 06/17> CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein _n_either replace nor supplement the f`i|_in and service of pleadings or other papers as re uired by law, except as
provided b_y local rules of_c_oufl. 'i`lus ibrm, approved by the Judicia| Conference of the United States m eptember 1974, is required for the use of the lerk of Court for the
purpose of initiating ihe civil dockci sheei. (sEE lN.s'mL/CNONS ONNE,\”r PAGE OF mls i<"oRM.)

I. (a) PLAINTIFFS DEFENDANTS

CONCEPT BOATS, |NC. as owner Pro Hac Vice of a 32’ 2018 Concept
Motor Vesse| bearing hull identification number DDXF

 

(b) County of Residence of`First Listed Plaintiff l\/liami-Dade County ofResidence ofFirst Listed Defendant
(EXCEPTIN U.S. PLAINTIFFCASES) (]NUS. PLAINTIFFCASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATlON OF
THE TRACT OF LAND lNVOLVED.

(c) A'rtorrleys (F/'rni Nanie, Address, and Te/ephone Number) AttOl’n€ys (lfKnown)

David N. Gambach, Esq., Hami|ton, Mi||er & Birthise|, LLP, 150 S.E. 2nd
Avenue, Suite 1200, |\/|iamil FL 33131, Phone # 305-379-3686

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (P/ace an “X" in One Box On/y) III. CITIZENSHIP OF PRINCIPAL PARTIES (P/ace an “X" in One Boxfor PIainli/f
(For Dl'i'ersily Caxes Only) and One Boxfor Defendanl)
|:l l U_S_ Govei'nment 5 3 Federal Question PTF DEF P'I`F DEF
Plainlii`f (U.S. Goiiernmenl Not a Pariy) Citizeii ofThis State 3 1 Cl l Incorporated or Principal Place D 4 Cl 4
of Business ln This State
|J 2 U_S. Govenuneni C| 4 Diversity Citizen of Anothei‘ State ij 2 Cl 2 lncorporated and Principal Place ij 5 Cl 5
Defendant (lndi'cale Ci'lizenship of Parli'es in llem ll]) of Busiiiess In Ano!|iei' State
Citizen or Subject ofa ij 3 El 3 Foreign Nation ij 6 ij 6
nme
IV. NATURE OF SUIT (i”in¢'i.' an “X" in One Box firing C|ick here for; Nului'c ul“h_`uii {fuiii: I}csi:ri )ui'iii_\'_
l CONTB¢_\_CT T_Gj'i's FoRFi-:iTLiRI-:rPr-:N.J\LTY BANKRIWTCV o“riii-‘ T 'r '
Cl 1101nsurance PERSONAL IN.l URY PERSONAL INJURY ij 625 Di'ug Rela\ed Seizure El 422 Appeal 28 USC 158 Cl 375 False Claims Act
l'J 120 Man`ne |J 310 Aii'plane |J 365 Pei'sonal Injuiy - ofProperty 21 USC 881 Cl 423 Withdrawa| Cl 376 Qui Tam (31 USC
ij 130 Millei‘ Acr |:l 315 Aii'plane Product Pi'oduct Liability Cl 690 O!lier 28 USC 157 3729(a))
|J 140 Negotiable Instrument Liability ij 367 Hea|th Care/ 13 400 State Reapponionment
|J 150 Recovery of Overpaymeni ij 320 Assau|t, Libel & Phannaceutical ' ' _Cl 410 Antin'ust
& Enforcement ofJud,gmcnt Slander Personal Injury El 820 Copyrighis U 430 Banks and Ba.nking
El 151 Medicai'e Act Cl 330 Federal Einployers’ Product Liabi|ity El 830 Patent El 450 Coinmei'ce
Cl 152 Recovery of`Defaulted Liability D 368 Asbestos Persona| D 835 Patent - Abbrevialed D 460 Depoi'tation
Student Loans 5 340 Marine Injuiy Produci New Dnig Applicatioii Cl 470 Racketeei' lnfluenced and
(Excludes Veteiaiis) |:| 345 Man'ne Product Liability ij 840 Trademark Corrupt Organizations
ij 153 Recovery ofoveipaymenr Liabiiiiy PERSoNAL PROPERTY 1,¢\@ " ' ci 480 consumer Credii
ofVetei'an‘s Benefits Cl 350 Motor Vehicle D 370 Other Fraud El 710 Faii Laboi' Standai'ds Cl 861 HIA (1395ff) Cl 490 Cable/Sat TV
|:l 160 Stockholders' Sui¢s D 355 Motor Vehicle El 371 Trutli in Lending Act Cl 862 Black Lung (923) D 850 Securities/Commodities/
|J 190 Oihei' Conn'act Product Liability El 380 Othei' Personal 13 720 Laboi'/Management El 863 DIWC/DIWW (405(g)) Excllange
C| 195 Contract Pioduct Liability El 360 Other Personal Property Damage Relaiioiis ij 864 SSID Tirle XVI El 890 Other Statutoiy Actions
Cl 196 Franchise Injury Cl 385 Pi'openy Damage Cl 740 Railway Labor Act E| 865 RSI (405(g)) El 891 Agricultural Acts
El 362 Persona| lujury - Product Liability Cl 751 Family and Medical El 893 Enviromnemal Maneis
__ Medical Ma|Rracrice __ __ _ Leave Act |J 895 Fi'eedom ofInf'oi'mation
l REJ\I. PBQPEB'IY ClVIL RIGHTS PRL§ONER FEZTITIO,S_ ij 790 Oiliei' Labor Li\igaiion FEDERAI. TAK SU|TS Act
Cl 210 Land Condeinna!ion Cl 440 Othei' Civil Rights Habeas Corpus: Cl 791 Employee Retii'einent ij 870 Taxes (U.S. Plaintiff Cl 896 Aibiti'ation
Cl 220 Forec|osure El 441 Voting El 463 Alien Delainee Iiieome Secui'ity Act or Defendant) lj 899 Admiiiistrative Pi'ocedure
|Il 230 Reni Lease & Ejecrmem El 442 Emp|oyment ij 510 Moiions to Vacate D 871 IRS-Third Pai1y AcUReview or Appeal of
|:l 240 Torts to Land CI 443 Housing/ Senlence 26 USC 7609 Agency Decision
ij 245 Ton Product Liability Accommodations El 530 General ij 950 Constirutiona|ity of
El 290 All Other Real Property E] 445 Amer. w/Disabiliiies - El 535 Death Penalty lMMIGB_ATlON State Statutes
Employment Other: E| 462 Narura|izaiion Application
E] 446 Amer. w/Disabilities - |Il 540 Mandainus & Olhei' El 465 Oihei' lmmi'gi'a!ion
Orher Cl 550 Civil Rights Actions
ij 448 Educalion ij 555 Pi'ison Condiiion
D 560 Civil Detainee -
Conditi'ons of
Conf'mement

 

 

 

 

 

 

V. ORIGIN (P/ace an “X" in One Box OnL\/)

g] Original_ 13 2 Removed from 13 3 Remanded from C| 4 Reinstated or Cl 5 Transferred from |:l 6 Multid_istrict El 8 Multidistrict
Proceeding State Court Appellate Court Reopened A"m|wr District Litigation - Liti`gation -
(.ii_ni-r:.grj)) Transfer Direct File

 

Cil.e the U.S. Civil Stafute under Whicl'i you are 111ng (Do not cite jurisdictional statutes unless diversity)§
46 us 30501 et seci.

Brii:l` description of cause:

Limitation Action

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

VII. REQUESTED IN Cl CHECK iF mrs is A cLAss ACTION DEMAND $ CHECK YES duly if demanded in Complaim:
COMPLAINT: UNDER RULE 23,F.R.cv_1>. JURY DEMAND= ci Yes JJNO
VIlI. RELATED CASE(S) v _
IF ANY (S“ """”C"”"s)' JUDGE Kaihieen i\/i;vyiiiiams _ _ _ Doci<i~:r NUMBER _~i 8-;40§3 _
DATE __ /
rv=- ‘B. Z°"i 1 -_-,
POR OFFlCl:`. USE ONLY /

 

RECE[PT # AMOU`NT APPLYING IFP JUDGE MAG. JUDGE

 

